182 S.E.2d 198 (1971)
11 N.C. App. 712
STATE of North Carolina
v.
Mary Louise HUDSON.
No. 7126SC398.
Court of Appeals of North Carolina.
July 14, 1971.
*199 Atty. Gen. Robert Morgan and Staff Atty. William Lewis Sauls, Raleigh, for the State.
Mraz, Aycock & Casstevens, by Frank B. Aycock, III, Charlotte, for defendant appellant.
HEDRICK, Judge.
By assignments of error 1 and 3 the defendant contends that the court committed error in denying her motion to quash the bill of indictment and her motion to arrest the judgment in case number 69-CR-101030 wherein the defendant was charged *200 with credit card theft. Defendant asserts that the statute, G.S. § 14-113.9(a), under which she was charged is unconstitutional in that "it fails to give notice to the defendant of a necessary element of criminal conduct, i. e., criminal intent."
G.S. 14-113.9(a), in pertinent part, provides that a person is guilty of credit card theft when "[h]e takes, obtains or withholds a credit card from the person, possession, custody or control of another without the cardholder's consent. * * *"
In State v. Hales, 256 N.C. 27, 122 S.E.2d 768 (1961), the North Carolina Supreme Court stated:
"It is within the power of the Legislature to declare an act criminal irrespective of the intent of the doer of the act. The doing of the act expressly inhibited by the statute constitutes the crime. Whether a criminal intent is a necessary element of a statutory offense is a matter of construction to be determined from the language of the statute in view of its manifest purpose and design."
This statute, and the bill of indictment under which it is drawn, defines with sufficient clarity and definiteness the acts which are penalized, and informs a person of ordinary intelligence with reasonable precision what acts it intends to prohibit. These assignments of error are overruled.
By assignment of error 6 defendant contends that the court committed error in denying her motions for judgment as of nonsuit in case number 69-CR-101364 wherein the defendant was charged with credit card forgery. The defendant argues that she was charged with credit card forgery under G.S. 14-113.11(a) (1), and that the evidence will not support a verdict of guilty under this charge. It is clear that the defendant was charged under G.S. 14-113.11(a) (2) which provides that a person is guilty of credit card forgery when "[h]e, not being the cardholder or a person authorized by him, with intent to defraud the issuer, or a person or organization providing money, goods, services or anything else of value, or any other person, signs a credit card."
All of the evidence tends to show that the defendant forged the credit card by endorsing the name of Brenda E. Hasty and presented it to the Pride and Joy Shop in payment for the merchandise she had selected. This assignment of error is without merit.
Assignments of error 2, 4 and 5 are deemed abandoned by the defendant since she has stated no reason or argument nor cited any authority in support thereof. Rule 28, Rules of Practice in the Court of Appeals of North Carolina.
The defendant's other assignments of error brought forward and argued in her brief have been carefully considered and found to be without merit.
We find and hold that the defendant had a fair trial free from prejudicial error.
No error.
MALLARD, C. J., and CAMPBELL, J., concur.